—Appeals by the defendant from (1) a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered January 30, 1997, convicting him of driving while ability impaired, resisting arrest, and making an unsafe turn, under Indictment No. 2222/96, upon a jury verdict, and (2) a judgment of the same court, also rendered January 30, 1997, convicting him of criminal possession of a controlled substance in the seventh degree, under Indictment No. 1116/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced under Indictment No. 2222/96 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt as to the crime of resisting arrest beyond a reasonable doubt (see, People v Galvin, 253 AD2d 437; People v Urena, 199 AD2d 443). Moreover, upon the exercise of our factual review power, we are satisfied that the *553verdict of guilt as to the crime of resisting arrest was not against the weight of the evidence (see, CPL 470.15 [5]).
The jury charge concerning the crime of resisting arrest was proper (see, People v Ladd, 89 NY2d 893, 895).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.